972 So. 2d 1033 (2008)
ROYAL CARIBBEAN CRUISES, LTD., Appellant,
v.
Goran BAKALAR, Appellee.
No. 3D06-2960.
District Court of Appeal of Florida, Third District.
January 16, 2008.
*1034 Salas, Ede, Peterson & Lage, South Miami; Hicks & Kneale and Dinah Stein, Miami, and Mark Hicks, Englewood, for appellant.
John Hickey; Elizabeth K. Russo, Miami, for appellee.
Before RAMIREZ, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Royal Caribbean Cruises, Ltd. appeals a jury verdict of $3,384,185 as being against the manifest weight of the evidence. As we recently stated in Glabman v. De La Cruz, 954 So. 2d 60, 62 (Fla. 3d DCA 2007), "despite the fact that a jury verdict is higher or lower than the reviewing court believes it ought to have been, the court should decline to interfere with the verdict." Unlike Glabman, Royal Caribbean has not pointed to any highly emotional testimony which caused anyone to cry. We find no abuse of discretion in the trial judge's refusal to grant a new trial or remittitur. See Lassitter v. Int'l Union of Operating Eng'rs, 349 So. 2d 622, 627 (Fla. 1977) (stating that the court may order a remittitur or new trial if it believes "the amount is so great or, small as to indicate that the jury must have found it while under the influence of passion, prejudice or gross mistake").
Affirmed.